Citation Nr: 1744533	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1995 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied service connection for COPD and lung tumor.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in August 2016.  A transcript of that hearing is of record.

The Board previously considered this issue in October 2016 and June 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a respiratory disability that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2016); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his claim in June 2007, prior to the initial adjudications.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  VA provided a 
VA examination in November 2016 to determine the nature and etiology of the Veteran's respiratory disability.  Thereafter, the Board remanded for a VA addendum opinion, which was obtained in June 2017.  As such, the Board will proceed to the merits.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran raised the issue of service connection for a respiratory disability, characterized as COPD and lung tumor, in a June 2007 claim.  He believes that his claimed lung disability is related to exposure to burn pits, dust, and other environmental hazards during service in Iraq, where his occupation specialty was motor transportation.  See November 2008 notice of disagreement; August 2016 Board hearing transcript.  In a May 2010 statement, he stated that he had lung issues in Iraq and that a tumor was discovered within a year after service during a post-deployment Army physical examination.  At the August 2016 Board hearing, the Veteran stated that he was diagnosed with pulmonary embolism in 2011 and was currently being treated for it.  He also stated that, during a post-deployment examination, a nurse noticed that he and his fellow service members were coughing.  Until then, the Veteran had not realized the severity of his cough.  He stated that he talked about this with his physician and that the latter saw a nexus.

Service treatment records show complaints of persistent cough and a diagnosis of bronchitis in May 2003.  This episode of bronchitis is also reflected in an October 2007 report of medical history.  The October 2007 report of medical history also reflects a reported history of frequent cough during and since deployment to Kuwait and Iraq.  See service treatment records received October 6, 2016, at 156.  The same report notes a tumor on the left lung, described as likely benign, in 2007.

At the outset, the Board notes that the evidence fails to show a diagnosis of COPD or lung cancer.  See November 2016 VA examination.  Rather, VA treatment records show a left upper lobe nodule, likely a granuloma, confirmed by CT scan on February 2007.  A follow-up CT scan of May 2007 reflected no significant change in the nodule.  See VA treatment records received July 16, 2007.  Such records also show treatment for, and a diagnosis of, pulmonary embolism.  See, e.g., November 2011 oncology note (in CAPRI records received September 12, 2012) (in Virtual VA).  They also show treatment for chronic cough as recently as August 2016.  See service treatment records received October 6, 2016 at 663.  

A VA examiner has opined that the Veteran's lung nodule is likely related to environmental factors in the California Central Valley, where the Veteran resides.  See November 2016 VA opinion.  The examiner added that the nodule is not disabling.  Thereafter, in a June 2017 addendum opinion, the VA examiner indicated that the Veteran's cough is not caused by his lung nodule.  He explained the lung nodule is in the lung itself, where there are no nerve endings.  

With regard to the Veteran's documented pulmonary embolism, the examiner indicated that the Veteran developed a blood clot/pulmonary embolism in October 2011 following emergency appendectomy surgery.  The examiner explained that this is a common complication post-surgery, as was the case for the Veteran.  Therefore, the examiner concluded, it was completely unrelated to service.

With regard to the Veteran's documented cough, the examiner indicated that it had resolved.  Nevertheless, the examiner opined that the cough was most likely related to the Veteran's diagnosed gastroesophageal reflux disease (GERD), which is an unrelated disease.  The examiner further ruled out a connection between the Veteran's recent cough and his in-service bronchitis.  In this regard, the examiner stated that a case of especially allergic bronchitis can be followed by cough for as long as a year.  Nonetheless, in the case of the Veteran, this had been a time-limited condition that had since resolved with no complication, sequelae, or residual disabling pathology.  The examiner further noted that the Veteran had had a normal pulmonary function test and normal x-rays and CT scans of his chest.

Finally, the examiner addressed whether the Veteran claimed disability was secondary to a service-connected disability, to include pancreatic cancer.  In this regard, the examiner stated that he could not provide an answer since the Veteran's symptoms (i.e., his cough) had resolved.  The Board finds that no further inquiry is necessary regarding this theory of entitlement, since the VA examiner's opinion identifies the likely cause for each of the Veteran's diagnosed disabilities.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has a respiratory disability related to service or a service-connected disability.  Rather, the weight of the evidence supports a finding that the Veteran's diagnosed lung nodule is related to nonservice-related environmental exposure, that his pulmonary embolism is a post-service, post-surgical complication, unrelated to service; and that his cough is most likely related to his diagnosed GERD, which is a gastroesophageal disorder, not a respiratory one.  Furthermore, there is no indication that the Veteran has had any other respiratory disability during the rating period, and testing shows a normal respiratory system.  The Board acknowledges the Veteran's contention that his claimed lung disability is related to exposure to burn pits, dust, and other environmental hazards during service in Iraq.  Unfortunately, there is no indication that either the lung nodule or the pulmonary embolism is related to such exposure.  A VA examiner has concluded that these conditions have a specific, nonservice-related etiology.  His opinion shows adequate consideration of the relevant evidence, and the Board finds the physician's rationale probative and worthy of significant weight.  The Veteran is not competent to establish such a nexus as this requires testing and medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Similarly, the Board also acknowledges the Veteran's report that his physician had suggested a connection between his symptoms and service.  This report, however, is not sufficient to establish a nexus, as there is no indication of what evidence was considered by the physician or what rationale led him or her to that conclusion.  Hence, it is easily outweighed by the 2016/2017 VA examiner's opinion/addendum for the reasons just described.  

In sum, the weight of the evidence is against service connection for a respiratory disability, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a respiratory disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


